Exhibit 10.50

AMENDMENT TO
CAESARS ENTERTAINMENT, INC.
2004 LONG TERM INCENTIVE PLAN

THIS AMENDMENT TO CAESARS ENTERTAINMENT, INC. 2004 LONG TERM INCENTIVE PLAN,
dated as of June 13, 2005, is made and adopted by Harrah’s Operating Company,
Inc. (“Harrah’s Operating Company”), a Delaware corporation and a wholly owned
subsidiary of Harrah’s Entertainment, Inc., a Delaware corporation.  Capitalized
terms used but not otherwise defined herein shall have the respective meanings
ascribed to them in the Plan (as defined below).

WHEREAS, Harrah’s Operating Company previously entered into that certain
Agreement and Plan of Merger, dated as of July 14, 2004 (the “Agreement”),
pursuant to which Caesars Entertainment, Inc., a Delaware corporation
(“Caesars”), upon the terms and subject to the conditions set forth in the
Agreement, merged with and into Harrah’s Operating Company, with Harrah’s
Operating Company as the surviving entity (the “Merger”);

WHEREAS, Caesars maintains the Caesars Entertainment, Inc. 2004 Long Term
Incentive Plan (the “Plan”);

WHEREAS, pursuant to Section 8(d) of the Plan, the Board of Directors of the
Company may at any time amend the Plan;

WHEREAS, Harrah’s Operating Company, as successor to Caesars, desires to amend
the Plan as set forth herein; and

WHEREAS, this Amendment was adopted by the Special Plan Amendment Committee of
Harrah’s Operating Company on June 13, 2005.

NOW, THEREFORE, in consideration of the foregoing, Harrah’s Operating Company
hereby amends the Plan as follows, effective as of immediately after the
consummation of the Merger:

1.                                       Section 2(d) of the Plan is hereby
amended and restated in its entirety as follows:

“(d)         ‘Change in Control’ means and includes each of the following:

(1)  the acquisition, directly or indirectly, by any ‘person’ or ‘group’ (as
those terms are defined in Sections 3(a)(9), 13(d) and 14(d) of the Exchange Act
and the rules thereunder) of ‘beneficial ownership’ (as determined pursuant to
Rule 13d-3 under the Exchange Act) of securities entitled to vote generally in
the election of directors (‘voting securities’) of the Company that represent
25% or more of the combined voting power of the Company’s then outstanding
voting securities, other than

1


--------------------------------------------------------------------------------




 

(A)  an acquisition by a trustee or other fiduciary holding securities under any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any person controlled by the Company or by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any person controlled
by the Company, or

(B)  an acquisition of voting securities by the Company or a corporation owned,
directly or indirectly by the stockholders of the Company in substantially the
same proportions as their ownership of the stock of the Company, or

(C)  an acquisition of voting securities pursuant to a transaction described in
clause (3) below that would not be a Change in Control under clause (3);

Notwithstanding the foregoing, neither of the following events shall constitute
an ‘acquisition’ by any person or group for purposes of this subsection (d): an
acquisition of the Company’s securities by the Company which causes the
Company’s voting securities beneficially owned by a person or group to represent
25% or more of the combined voting power of the Company’s then outstanding
voting securities; provided, however, that if a person or group shall become the
beneficial owner of 25% or more of the combined voting power of the Company’s
then outstanding voting securities by reason of share acquisitions by the
Company as described above and shall, after such share acquisitions by the
Company, become the beneficial owner of any additional voting securities of the
Company, then such acquisition shall constitute a Change in Control; or

(2)  during any period of two consecutive years, individuals who, at the
beginning of such period, constitute the Board together with any new director(s)
(other than a director designated by a person who shall have entered into an
agreement with the Company to effect a transaction described in clauses (1) or
(3) of this subsection (d)) whose election by the Board or nomination for
election by the Company’s stockholders was approved by a vote of at least
two-thirds of the directors then still in office who either were directors at
the beginning of the two year period or whose election or nomination for
election was previously so approved, cease for any reason to constitute a
majority thereof; or

(3)  the consummation by the Company (whether directly involving the Company or
indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or

2


--------------------------------------------------------------------------------




 

substantially all of the Company’s assets or (z) the acquisition of assets or
stock of another entity, in each case other than a transaction

(A)  which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the ‘Successor Entity’)) directly or indirectly, at least a majority of
the combined voting power of the Successor Entity’s outstanding voting
securities immediately after the transaction, and

(B)  after which no person or group beneficially owns voting securities
representing 25% or more of the combined voting power of the Successor Entity;
provided, however, that no person or group shall be treated for purposes of this
clause (B) as beneficially owning 25% or more of combined voting power of the
Successor Entity solely as a result of the voting power held in the Company
prior to the consummation of the transaction; or

(4)  the Company’s stockholders approve a liquidation or dissolution of the
Company.

The Committee shall have full and final authority, which shall be exercised in
its discretion, to determine conclusively whether a Change in Control of the
Company has occurred pursuant to the above definition, and the date of the
occurrence of such Change in Control and any incidental matters relating
thereto.

2.                                       Section 2(f) of the Plan is hereby
amended and restated in its entirety as follows:

“(f)          ‘Committee’ means the Human Resources Committee of the Board;
provided, however that the Human Resources Committee may delegate to a committee
of one or more members of the Board the authority to grant or amend Awards to
Grantees other than (i) senior executives of the Company who are subject to
Section 16 of the Exchange Act or (ii) Covered Employees.  The Committee shall
consist of at least two individuals, each of whom qualifies as (i) a member of
the Board who qualifies as a “Non-Employee Director” as defined in Rule
16b-3(b)(3) of the Exchange Act, or any successor definition adopted by the
Board, and (ii) an “outside director” pursuant to Code Section 162(m) and the
regulations issued thereunder.  Reference to the Committee shall refer to the
Board if the Human Resources Committee ceases to exist and the Board does not
appoint a successor Committee.”

3


--------------------------------------------------------------------------------




 

3.                                       Section 2(g) of the Plan is hereby
amended and restated in its entirety as follows:

“(g)         ‘Company’ means Harrah’s Entertainment, Inc., a Delaware
corporation.”

4.                                       Section 2(k) of the Plan is hereby
amended and restated in its entirety as follows:

“(k)         ‘Fair Market Value’ means, as of any given date, the fair market
value of a share of Stock on the immediately preceding date determined by such
methods or procedures as may be established from time to time by the Committee. 
Unless otherwise determined by the Committee, the Fair Market Value of a share
of Stock as of any date shall be the average of the high and low trading prices
for a share of Stock as reported on the New York Stock Exchange (or on any
national securities exchange on which the Stock is then listed) for the
immediately preceding date or, if no such prices are reported for that date, the
average of the high and low trading prices on the next preceding date for which
such prices were reported.”

5.                                       Section 2(aa) of the Plan is hereby
amended to delete the amount “$0.01” appearing therein and to substitute the
amount “$0.10” therefor.

6.                                       The following new Section 2(dd) is
hereby added to the Plan:

“(dd)       ‘Cause’ means as follows (references in this definition to the male
gender include the female gender):

(1)  A Grantee’s willful failure to perform substantially his or her duties or
to follow a lawful reasonable directive from his or her supervisor (other than
any such failure resulting from incapacity due to physical or mental illness),
after a written demand for substantial performance is delivered to him or her by
his or her supervisor which specifically identifies the manner in which his or
her supervisor believes that he or she has not substantially performed his or
her duties or to follow a lawful reasonable directive and he or she is given a
reasonable opportunity (not to exceed thirty (30) days) to cure any such failure
to substantially perform, if curable;

(2)  (A) Any willful act of fraud, or embezzlement or theft by a Grantee, in
each case, in connection with his or her duties to the Company or in the course
of his or her employment with the Company or (B) a Grantee’s admission in any
court, or conviction of, a felony involving moral turpitude, fraud, or
embezzlement, theft or misrepresentation, in each case, against the Company;

(3)  A Grantee being found unsuitable for or having a gaming license denied or
revoked by the gaming regulatory authorities in any state or territory in which
the Company may operate; or

4


--------------------------------------------------------------------------------




 

(4)  (A) A Grantee’s willful and material violation of, or noncompliance with,
any securities laws or stock exchange listing rules, including, without
limitation, the Sarbanes-Oxley Act of 2002 if applicable to the Grantee,
provided that such violation or noncompliance resulted in material economic harm
to the Company, or (B) a final judicial order or determination prohibiting a
Grantee from service as an officer pursuant to the Exchange Act and the rules of
the New York Stock Exchange.

For purposes of this subsection (dd), no act or failure to act on a Grantee’s
part shall be considered “willful” unless it is done, or omitted to be done, by
the Grantee in bad faith and without reasonable belief that his or her action or
omission was in the best interests of the Company.  Any act, or failure to act,
based upon authority given pursuant to a resolution duly adopted by the Board or
based on a directive from the Grantee’s supervisor or based upon the advice of
counsel for the Company shall be conclusively presumed to be done, or omitted to
be done, by the Grantee in good faith and in the best interests of the Company. 
Any other rights of a Grantee regarding termination for cause that are contained
in a written agreement between the Company and the Grantee shall be preserved.”

7.                                       The following new Section 2(ee) is
hereby added to the Plan:

“(ee)       ‘Harrah’s Merger Agreement’ shall mean that certain Agreement and
Plan of Merger, dated as of July 14, 2004, pursuant to which Caesars
Entertainment, Inc., a Delaware corporation, merged with and into Harrah’s
Operating Company, Inc., a Delaware corporation and a wholly owned subsidiary of
the Company, with Harrah’s Operating Company, Inc. as the surviving entity.”

8.                                       The following new section 2(ff) is
hereby added to the Plan:

“(ff)         ‘Harrah’s Merger Effective Time’ shall mean the effective time of
the merger (the “Merger”) pursuant to the Harrah’s Merger Agreement.”

9.                                       The first sentence of Section 4 of the
Plan is hereby amended and restated in its entirety as follows:

“Awards may be granted to selected directors, officers, employees or consultants
of the Company, any Subsidiary of the Company or any Related Entity, in the
discretion of the Committee, other than individuals who, immediately prior to
the Harrah’s Merger Effective Time, were employed by or served as directors or
consultants to the Company or entities that were subsidiaries of the Company
immediately prior to the Harrah’s Merger Effective Time.”

10.                                 Section 5 of the Plan is hereby amended as
follows:

5


--------------------------------------------------------------------------------




 

a.                                       The first sentence of Section 5 of the
Plan is hereby amended to add the phrase “Prior to the Harrah’s Merger Effective
Time,” to the beginning of the sentence.

b.                                      The following new paragraph is hereby
added following the first paragraph of Section 5 of the Plan:

“Immediately after the Harrah’s Merger Effective Time, the number of shares of
Stock preserved for the grant of Awards under the Plan, the maximum number of
shares of Stock that may be made subject to Options granted to a single
individual in a single Plan Year, and the maximum number of shares of Stock that
may be made subject to stock-based awards other than Options granted to a single
individual in a single Plan Year shall be adjusted to reflect the Merger.”

11.                                 The following new paragraph is hereby added
to the end of Section 5 of the Plan:

“Effective immediately after the Harrah’s Merger Effective Time, the outstanding
Awards under this Plan shall be adjusted to reflect the Merger, as provided by
the Harrah’s Merger Agreement.”

12.                                 Section 7 of the Plan is hereby amended and
restated in its entirety as follows:

“If a Change in Control occurs, a Grantee’s Awards are converted, assumed, or
replaced by a successor, and the Grantee’s employment with the Company or any
Subsidiary is terminated without Cause within 24 months following the date of
the Change in Control, such Awards shall become fully exercisable and all
forfeiture restrictions on such Awards shall lapse.  If a Change in Control
occurs and a Grantee’s Awards are not converted, assumed, or replaced by a
successor, such Awards shall become fully exercisable and all forfeiture
restrictions on such Awards shall lapse.  Upon, or in anticipation of, a Change
in Control, the Committee may cause any and all Awards outstanding hereunder to
terminate at a specific time in the future and shall give each Grantee the right
to exercise such Awards during a period of time as the Committee, in its sole
and absolute discretion, shall determine.  In the event that the terms of any
agreement between the Company or any Company subsidiary or affiliate and a
Grantee contains provisions that conflict with and are more restrictive than the
provisions of this Section 7, this Section 7 shall prevail and control and the
more restrictive terms of such agreement (and only such terms) shall be of no
force or effect.”

13.                                 The following sentence is hereby added to
the end of Section 8(d)(ii) of the Plan:

“Effective immediately after the Harrah’s Merger Effective Time, the Special
Plan Amendment Committee of Harrah’s Operating Company, Inc. shall have the
power to amend this Plan as the Special Plan Amendment Committee deems necessary
or desirable

6


--------------------------------------------------------------------------------




 

to facilitate the integration of Caesars Entertainment, Inc. with Harrah’s
Operating Company, Inc. pursuant to the Merger.”

14.                                 This Amendment shall be and is hereby
incorporated in and forms a part of the Plan.

15.                                 All other terms and provisions of the Plan
shall remain unchanged except as specifically modified herein.

16.                                 The Plan, as amended by this Amendment, is
hereby ratified and confirmed.

 

 

[SIGNATURE PAGE FOLLOWS]

7


--------------------------------------------------------------------------------


 

I hereby certify that the foregoing Amendment was duly adopted by the Special
Plan Amendment Committee of Harrah’s Operating Company, Inc. on June 13, 2005.

By:

 

 

Name:

Stephen H. Brammell

Title:

Senior Vice President, General Counsel and

 

Corporate Secretary

 


--------------------------------------------------------------------------------